Citation Nr: 9932562	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-35 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to permanence of a total disability evaluation 
for purposes of establishing eligibility for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1977 to 
January 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
eligibility to Dependents' Educational Assistance.


REMAND

The appellant's service-connected schizophrenia, 
undifferentiated type, has been rated as 100 percent 
disabling from December 1985.  His only other service-
connected disability is incisional pain/numbness (tender 
scar), status post cholecystectomy, which is currently 
evaluated as 10 percent disabling.  The appellant contends 
that the permanency of his total rating should be recognized, 
thereby establishing the basis of entitlement of his 
dependent to educational assistance benefits under Chapter 
35.  See 38 U.S.C.A. § 3501(a)(1) (West 1991).

Dependents' Educational Assistance may be awarded to the 
dependents of certain veterans under the provisions of 
Chapter 35, Title 38, United States Code if certain statutory 
requirements are met.  Permanency of total disability for 
compensation purposes is governed by 38 C.F.R. §§ 3.340 and 
3.341 (1999).  Permanence is essentially a medical question, 
which requires competent medical evidence, since neither the 
Board nor the RO may exercise its own independent medical 
judgment on such a question.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

In the present case, the RO held the evidence did not show 
that the appellant had a total service-connected disability 
which was permanent.  However, as stated by the appellant's 
representative, the current record does not reflect any 
competent medical evidence as to whether or not the 
appellant's service-connected schizophrenia, undifferentiated 
type, is permanent.  A remand of this appeal is required for 
a medical determination of such.
Additionally, in the March 1997, April 1998, and February 
1999 psychiatric evaluation reports, the VA examiner did not 
state whether he had reviewed the appellant's claims file, 
which the Board finds is necessary in the determination of 
whether or not the appellant's service-connected 
schizophrenia, undifferentiated type, is permanent.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should return the claims file 
to the VA staff psychiatrist who examined 
the appellant in March 1997, April 1998, 
and February 1999 (if possible) or to 
another staff psychiatrist who should be 
requested to supplement the most recent 
evaluation reports with a written medical 
opinion, based upon a review of the 
material in the claims file, as to 
whether or not one or both of the 
appellant's service-connected 
disabilities are "reasonably certain to 
continue throughout the life of the 
[appellant]."  See 38 C.F.R. § 3.340(b).  
A positive determination of permanency 
may be based on a finding that "the 
probability of permanent improvement 
under treatment is remote."  Id.  The 
appellant's age (currently 41 years) may 
be considered in determining permanence.  
Id.  This determination must also be 
based upon a consideration of the degree 
of impairment due solely to the service-
connected disabilities.  See 38 C.F.R. § 
3.341.

If the material already in the claims 
file is insufficient to make a 
determination regarding permanency, then 
the psychiatrist may, at his or her 
option, order another VA psychiatric 
examination of the appellant in order to 
assist in making this determination.

2.  The RO should then review the 
relevant evidence in order to determine 
the appellant's entitlement to a 
permanent and total service-connected 
disability rating for Chapter 35 
purposes.  In resolving this matter, the 
RO should give full consideration to 38 
C.F.R. § 3.340(b); KL v. Brown, 5 Vet. 
App. 205, 208 (1993) (factors to consider 
include failure to pursue treatment, and 
whether or not the disease has been shown 
to be of longstanding duration, actually 
totally incapacitating, or of such a 
nature as to render the probability of 
permanent improvement remote); and 
Elcyzyn v. Brown, 7 Vet. App. 170, 176 
(1994) (permanency is a medical 
question).  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case which includes citations to both 38 
C.F.R. §§ 3.340 and 3.341 and provide an 
opportunity to respond.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 1991 & Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

